Title: Thomas Jefferson in Council to Thomas Whiting, 26 June 1779
From: Jefferson, Thomas
To: Whiting, Thomas



Sir
In Council June 26th. 1779

At the request of the directors of the public Buildings in Richmond, I am to desire that you will provide for them locks of different kinds fit for house doors, hinges for do., window glass, putty, lathing nails and shells. For the quantities I must refer you to the Directors themselves. I am Sir Your Humble Servant,
Th: Jefferson

Memod. for the Board of Trade.
800 feet of Glass—10 by 12.
300 lb Putty
500 lb of white lead in Kegs ground.
50 Gallons Linseed oil
250000 4d. Nails for lathing
25000 Floaring 20d. brads:
25,000 20d. Nails.
50,000 6d. do.
20,000 10d. do.
Six large strong locks—12 pr. strong HL hinges—12 good locks
for inside doors—
Iron plates.

